Citation Nr: 1529131	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-18 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), to include as due to an allergic reaction to penicillin.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to June 1964.

These matters come to the Board of Veterans' Appeals (Board) from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to service connection for CAD, left hip disability, neck disability, lumbar spine disability, and prostate cancer.  A notice of disagreement was filed in June 2011, a statement of the case was issued in May 2014, and a substantive appeal was received in May 2014.

The Veteran testified at a Board hearing in August 2014; the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for CAD, left hip disability, neck disability, prostate cancer, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The evidence of record is against a finding that a lumbar spine disability was manifested during service or within a year of separation from service, or is otherwise related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent letters in June and September 2010 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the lumbar spine claim and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded a VA examination in January 2011 and an etiological opinion was proffered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file contains the Veteran's service treatment records, identified post-service treatment records, lay statements and testimony from the Veteran.  No additional evidence has been identified by the Veteran with regard to his back disability.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran asserts that he injured his back during basic training.  See 06/09/2010 VBMS entry, Correspondence; 06/23/2010 VBMS entry, VA Form 21-4138 Statement in Support of Claim.

At the Board hearing, the Veteran asserted that one night during basic training he fell down a hill.  He asserts that he injured his back and hip during the incident and sought medical treatment.  See 09/22/2014 Virtual VA entry, Hearing Transcript at 7-8.  

In November 1960, the Veteran sought treatment for pain in his back.  There was tenderness over the low lumbar area but more tenderness on each flank.  His prostate was tender.  The impression was prostatitis.  See 07/21/2010 VBMS entry, STR - Medical at 27-28.  

A June 1964 Report of Medical Examination reflects that the Veteran's 'spine, other musculoskeletal' was clinically evaluated as normal.  On his Report of Medical History, he noted multiple complaints but did not relate any complaints related to the back.  See 01/31/2014 VBMS entry, STR - Medical.  

A December 2009 VA outpatient record reflects an assessment of a backache.  See 06/23/2010 VBMS entry, Medical Treatment Record - Government Facility at 3.

In January 2011, the Veteran underwent a VA examination.  He reported that he injured his back following a fall at Lackland Air Force Base in 1960.  He reported he eventually was evaluated for genitourinary causes of the pain.  He was treated medically, with improvement but symptoms have continued over the years.  Upon physical examination, the examiner diagnosed degenerative joint disease, lumbar spine.  The examiner did not believe that the back pain was related to his tour of duty in the military; rather the symptoms were felt to be a genitourinary complaint.  The examiner stated that no further problems with the back were noted.  The examiner noted that the record has been quiet over several years for any back related issues.  The back issues are more consistent with the aging and occupational stresses over the years.  The examiner did not find any evidence that the Veteran had any chronic back problems in the military and therefore the condition could not be attributed to the military.  

Post-service medical evidence shows that the Veteran sought treatment for and a low back condition was diagnosed decades after separation from service.  Based on the record, the Board must conclude that the clear preponderance of the evidence is against a finding that the Veteran's low back disability manifested during service or that it is otherwise related to his active service.  

The record does not contain any evidence suggesting that the current low back condition is related to service.  There is no medical opinion to that effect and no other evidence of a continuity of symptoms beginning in service.  

As detailed above, while the Veteran asserts that he sustained a back injury and sought medical treatment, the only documented incident contained in the records is that of back pain related to prostatitis.  Thus, service treatment records are negative for such incident or any musculoskeletal complaints related to the back.  Likewise, his spine was clinically evaluated as normal on separation from service in 1964.  

Due to the Veteran's assertions of a low back injury he was afforded a VA examination.  The medical examiner reviewed the record and interviewed the Veteran and concluded that his current disability is not due to service.  Thus, while the Veteran asserts that his back problems are due to service, a VA opinion by a medical examiner, who had the opportunity to review the entirety of the medical and lay evidence of record and who provided a clear rationale in support of the conclusions, provided a negative etiological opinion which is entitled to more probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no contrary medical opinion of record.

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current back disability is due to service.  His opinion in this regard is not competent, given the complexity of the medical question involved.  

Moreover, although this case involves a chronic disease under 38 C.F.R. § 3.309(a), there is insufficient evidence of continuous symptoms.  To the extent that the Veteran is so claiming, he is not deemed credible, in light of the fact that he failed to raise back complaints at the separation examination (while reporting other disorders).  The Board further notes that no claim was raised until 2010, decades after service.  If he had been experiencing continuous back symptoms since service it is reasonable to expect that he would have raised a claim sooner.  The fact that he did not suggests that he was not in fact having back symptoms prior to that time or, if he was, he did not attribute them to service.

In light of the Veteran's contentions of his in-service experiences, a medical opinion was sought, which was negative.  The medical evidence and opinion outweighs the lay contentions of the Veteran.  

In conclusion, the most probative evidence is against a link between a current back disability, and a disease or injury in service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.








REMAND

CAD and prostate cancer

If herbicide exposure is established, then ischemic heart disease and prostate cancer can be presumptively established as due to herbicide exposure.  38 C.F.R. § 3.309(e).

The Veteran did not have active service in Vietnam, but asserts that he was exposed to herbicides when he was transported on a KC-135 tanker in June 1963.  He asserts that the airplane had transported Agent Orange.  See 09/22/2014 Virtual VA entry, Hearing Transcript at 13-16.  The Veteran has also submitted a document which discusses the transportation of defoliants and a separate document which discusses the principal mission of the airplane.  See 04/03/2014 VBMS entry, Correspondence.  

Service personnel records reflect that he was stationed in Okinawa from June 1961 to June 27, 1963.  He was a member of the 627 Rad Sqd Mbl in June 1963 in Onna Point, Okinawa.  See 07/05/2011 VBMS entry, Military Personnel Record.

The Joint Services Records Research Center (JSRRC) should be contacted to determine whether there is any documentation or information as to whether KC-135 tanker planes transported defoliants in or about June 1963.  

Also, in light of the in-service diagnosis of prostatitis, the Veteran should be afforded a VA examination to assess whether his prostate cancer is due to is in-service symptomatology.

Left hip and neck

The Veteran asserts that he injured his left hip and neck during a fall in service.  While he was afforded a VA examination pertaining to his lumbar spine, he was not afforded a VA examination pertaining to the left hip and neck.  See 06/09/2010 VBMS entry, Correspondence; 06/23/2010 VBMS entry, VA Form 21-4138 Statement in Support of Claim; 09/22/2014 Virtual VA entry, Hearing Transcript at 7-8.  

PTSD

In an August 2011 rating decision, the RO denied entitlement to service connection for PTSD.  See 08/30/2011 VBMS entry, Rating Decision - Narrative.  In a September 2011 submission, the Veteran expressed disagreement with the denial of service connection for PTSD.  See 09/07/2011 VBMS entry, Notice of Disagreement.  Remand is necessary for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should review the Virtual file thoroughly, and prepare a summary of the Veteran's claimed in-service herbicide exposure.  All relevant documents, including the treatise documents, service treatment records, service personnel records, and lay statements should be sent to the JSRRC, and JSRRC should be requested to search relevant records to determine whether herbicides were transported on KC-135 tankers in or about June 1963.  

JSRRC should be informed that the Veteran served in the United States Air Force and was stationed at Onna Point, Okinawa in June 1963 with the 627 Rad Sqd Mbl.  

2.  Request that a VA physician with appropriate expertise review the virtual folders to assess the nature and etiology of his claimed prostate cancer.  

The examiner should opine whether prostate cancer is at least as likely as not (a 50 percent or higher degree of probability) due to active service, to include the in-service assessment of prostatitis.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

An examination should only be scheduled if deemed necessary by the VA examiner.

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed left hip and neck disabilities.  The examiner should review the virtual folders in conjunction with the examination.  

The examiner should respond to the following:

a)  The examiner should opine whether a left hip disability is at least as likely as not (a 50 percent or higher degree of probability) due to active service.

b)  The examiner should opine whether a neck disability is at least as likely as not (a 50 percent or higher degree of probability) due to active service.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

4.  If any of the service connection issues are not granted, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

5.  Issue a statement of the case with regard to the issue of entitlement to service connection for PTSD.  This issue should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


